Exhibit 10.31

INTERNATIONAL COAL GROUP, INC.

EXECUTIVE SEVERANCE PLAN

RECITALS

This Executive Severance Plan (the “Plan”) is adopted by International Coal
Group, Inc. (“ICG”) and its Affiliates for the benefit of a select group of
their management or highly-compensated employees. The purpose of the Plan is to
provide employer funded severance benefits to certain selected employees of ICG
and its Affiliates who satisfy the conditions for benefits set forth in the Plan
including executing and not revoking a General Release in Full of All Claims. It
is intended that the Plan be a “severance pay plan” as defined in Department of
Labor Regulation section 2510.3-2(b) and an unfunded welfare plan maintained for
the purpose of providing benefits for a select group of management or
highly-compensated employees as described in Department of Labor Regulation
section 2520.104-24.

ARTICLE I

DEFINITIONS

For purposes of this Plan and exhibits hereto the following definitions shall
apply unless the context clearly indicates the contrary:

1.01 “Affiliate” shall mean any entity “controlled” by ICG. “Controlled” shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, membership or partnership interests, election or
appointment of directors, by contract or otherwise.

1.02 “Board of Directors” shall mean the Board of Directors of ICG.

1.03 “Certificate of Participation” is the form attached as Exhibit A which
designates Employee as a Participant and under which Employee acknowledges the
terms and conditions of his eligibility for benefits.

1.04 “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors and in the absence of such committee the Board of Directors.

1.05 “Designated Employee” shall mean an Employee of Employer who (i) is a
member of a select group of management of Employer or is a highly compensated
employee of Employer and (ii) who is designated pursuant to Article II by the
Compensation Committee as eligible to participate in the Plan.

1.06 “Effective Date” shall mean December 15, 2006.

1.07 “Employee” shall mean an employee of an Employer.

1.08 “Employer” shall mean ICG, ICG, LLC, and any Affiliate which has adopted
the Plan with the approval of ICG.

1.09 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.10 “General Release in Full of All Claims Agreement” means that certain
agreement under which Participant releases all employment claims against ICG and
its Affiliates in the form of Exhibit B as attached hereto and as shall be
amended from time to time in the sole discretion of the Plan Administrator.

1.11 “ICG” shall mean International Coal Group, Inc., or any successor thereto.

1.12 “Involuntary Termination of Employment Not for Cause” shall mean (i) the
termination of Designated Employee’s employment by his Employer for any reason
other than those set forth in the following sentence or (ii) Designated
Employee’s voluntary resignation following either (a) without the Designated
Employee’s written consent, a 10% or more reduction in Regular Salary or (b) his
Employer’s written request that Designated Employee voluntarily resign for any
reason other than those set forth in the following sentence. Employee’s
termination of employment will be deemed not for cause only if it is for some
reason other than the following: i) conduct by the Employee that amounts to
fraud, dishonesty, gross negligence, willful misconduct in connection with any
of his employment duties, or willful violation of any of ICG’s or an Affiliate’s
policies and procedures, ii) conviction of a felony,

 

1



--------------------------------------------------------------------------------

or iii) the misappropriation of funds or property belonging to ICG or an
Affiliate. Neither death nor termination as a result of sickness or disability
shall be deemed to be an Involuntary Termination of Employment Not for Cause.

1.13 “Participants” shall mean those Designated Employees who have executed a
Certificate of Participation.

1.14 “Plan” shall mean this International Coal Group, Inc. Executive Severance
Plan and all attachments hereto.

1.15 “Plan Administrator” shall mean International Coal Group, Inc.

1.16 “Regular Salary” means the highest monthly regular salary paid to
Participant by his Employer during the six months preceding his termination of
employment.

ARTICLE II

ELIGIBILITY

The Compensation Committee shall, from time to time, designate Employees whom it
finds are a member of a select group of management or highly-compensated
employees (“select group employee”) to be eligible to participate in the Plan.
In making the determination of who is a select group employee, the rules and
regulations issued pursuant to ERISA shall control. The fact that an Employee is
a select group employee shall not entitle him to participate in the Plan unless
the Compensation Committee affirmatively designates such Employee as eligible to
participate. Designated Employees will be furnished a Certificate of
Participation signed by a member of the Compensation Committee to designate
their eligibility for participation and only become a participant upon execution
and return to the Plan Administrator of the Certificate of Participation.

ARTICLE III

SEVERANCE BENEFIT

3.01 If a Participant’s employment with Employer terminates in a manner which is
an Involuntary Termination of Employment Not for Cause and Participant executes
and does not revoke a General Release in Full of All Claims Agreement,
Participant shall be entitled to the following benefits under this Plan:
(i) Participant shall continue to receive his Regular Salary from his Employer
for a twelve month period following his termination of employment (subject to
the offset in Section 3.02 below and unless sooner terminated under Section 3.03
below), (ii) should Participant elect to continue his health coverage under
COBRA through Employer’s group health plan, Employer shall pay the cost of such
COBRA health coverage at the same classification (e.g., single, family, etc.) as
in effect immediately prior to termination until the earlier of (a) Participant
becoming ineligible for COBRA coverage, (b) the payment of eighteen monthly
premiums following Participant’s termination of employment, or (c) termination
pursuant to Section 3.03 below, (iii) continuation of the Employer provided
standard group term life insurance for a twelve month period following his
termination of employment (unless sooner terminated under Section 3.03 below),
and (iv) financial consulting services (such as AYCO or such other financial
consulting services provider that provide such services to Participants and
arranged for by ICG or its Affiliates prior to such termination) for a period of
twelve months, unless sooner terminated under Section 3.03 below.

3.02 If Participant is entitled to any salary continuation or any payment
comparable to salary continuation from ICG or its Affiliates following his
termination of employment pursuant to his employment agreement, other severance
plan or any other salary continuation arrangement (collectively “primary salary
continuation”), payments from such primary salary continuation shall reduce
dollar for dollar any salary continuation under Section 3.01 and Participant
shall only be entitled to payment pursuant to Section 3.01 to the extent that
the total of such salary continuation under Section 3.01 exceeds Participant’s
primary salary continuation. Primary salary continuation shall not include
qualified or non-qualified deferred compensation arrangements, stock options,
equity compensation or deferred bonuses.

3.03 During the Participant’s employment with ICG or its Affiliates, Participant
will have access to and become familiar with various trade secrets and
confidential information belonging to ICG and its various Affiliates including
but not limited to costs and strategic planning information. Participant
acknowledges that such confidential information and trade secrets are owned and
shall continue to be owned by ICG and its Affiliates. Participant agrees not to
use, communicate, reveal or otherwise make available such information for any
purpose whatsoever or to divulge such information to any person, partnership,
corporation or entity other than ICG or persons expressly designated by ICG
unless such Participant is compelled to disclose it by judicial process.
Additionally, Participant agrees that, for a period of one (1)year after
termination of employment, he shall not, directly or indirectly, on his own
behalf or with others (A) induce or attempt to induce any ICG employee who is a
senior officer of ICG or a direct report to Participant or who is a president,
mine superintendent or maintenance superintendent or an equivalent position of
any subsidiary or operating unit of ICG or its Affiliates(“Protected Employee”)
to leave the employ of ICG or its Affiliates, or in any way interfere with the

 

2



--------------------------------------------------------------------------------

relationship between ICG and any Protected Employee, except that it is
specifically understood that this provision is not violated by any response by a
Protected Employee to a publicly announced job opening with Participant or his
subsequent employer whether such announcement appears in newspapers, trade
publications, web sites or similar public media; (B) induce or attempt to induce
any referral source, customer or other business relation of ICG not to do
business with ICG, or to cease doing business with ICG; or (C) solicit, divert
or actively take away, or attempt to solicit, divert or take away, for purposes
of conducting a business substantially similar to the business of ICG, any
individual, corporation, partnership or other association or entity who as of
the Termination Date, both (i) had a business relationship with ICG or its
Affiliates or, to Participant’s knowledge, was during the ninety (90) day period
preceding the date of termination of employment solicited in writing by ICG or
its Affiliates for business (whether or not he, she or it became an actual
customer) and (ii) was personally contacted by Participant during such ninety
(90) day period; provided, however, that the foregoing provisions of this
Section shall not prohibit Participant from participating in any response to an
open bidding or quote request of any customer of ICG or its Affiliates, or
prohibit Participant from any solicitation that does not, directly or
indirectly, divert business from ICG; and, provided further, that Participant
and any subsequent employer may in the ordinary course of business compete with
ICG for customers, properties or otherwise, without violating this Section,
provided that Participant shall not attempt to induce any entity with which ICG
has any existing business relationship to terminate that business relationship
prior to the termination of existing contracts or orders with that entity.
Should Participant violate any portion of this provision, ICG’s and Affiliate’s
obligation to make any severance benefit payments as set forth in Section 3.01
shall cease.

3.04 Any salary continuation benefit due the Participant shall be payable in
accordance with the normal payroll practices of Employer and subject to all
applicable withholding taxes. Upon Participant’s death after meeting all
requirements for benefits, the salary continuation payments shall continue to be
paid to his estate for the duration of the period described in Section 3.01.

ARTICLE IV

ADMINISTRATION

4.01 The Plan Administrator shall have full power and authority to administer,
interpret and construe this Plan, and its interpretations and constructions
hereof and actions hereunder, including any determination of the amount of
payments to be made here from, shall be binding and conclusive on all persons
for all purposes. No agent of ICG or Affiliate shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to his own willful misconduct or
lack of good faith.

4.02 Claims for benefits under the Plan must be filed in writing with the
Compensation Committee. Written notice of the disposition of a claim shall be
furnished to the claimant within 90 days after the application is filed. In the
event the claim is denied, the reasons for the denial shall be specifically set
forth in the notice in language calculated to be understood by the claimant,
pertinent provisions of the Plan shall be cited, and, where appropriate, a
description of any additional material or information necessary for the claimant
to perfect the claim and why such material or information is necessary. In
addition, the claimant shall be furnished with an explanation of the Plan’s
claims review procedure, time limits applicable to such procedures including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit termination on review. The information
furnished to the claimant shall comply with Department of Labor Regulations
Section 2560.5031(h).

4.03 Any Participant who has been denied a benefit by decision of the
Compensation Committee pursuant to section 4.02 shall be entitled to request the
Plan Administrator to give further consideration to his claim by filing with the
Plan Administrator a written request for a hearing. Such request, together with
a written statement of the reasons why the claimant believes his claim should be
allowed, shall be filed with the Plan Administrator no later than 60 days after
receipt of the written notification provided in section 4.02. The Plan
Administrator shall then conduct a hearing within the next 60 days at which the
claimant may be represented by an attorney or other representative of his
choosing and expense, and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of his claim. At the
hearing (or prior thereto upon 5 business days written notice to the Plan
Administrator), the claimant or his representative shall have an opportunity to
review all documents in possession of the Plan Administrator which are pertinent
to the claim and its disallowance. Either the claimant or the Plan Administrator
may cause a court reporter to attend the hearing and record the proceedings. In
such event, a complete written transcript of the proceedings shall be furnished
to both parties by the court reporter. The full expense of such court reporter
and such transcripts shall be borne by the party causing the court reporter to
attend the meeting. A final decision as to the allowance of the claim shall be
made by the Plan Administrator within 60 days of receipt of the appeal (unless
there has been an extension of 60 days due to special circumstances, provided
the delay and special circumstances occasioning it are communicated to the
claimant within the 60 day period). Such communication shall be written in a
manner calculated to be understood by the claimant and shall include specific
reasons for the decision, specific references to the pertinent Plan provisions
on which the decision is based, and a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of
all documents, records, and other information relevant to the claimant’s claim
for benefits.

 

3



--------------------------------------------------------------------------------

ARTICLE V

AMENDMENTS

ICG reserves the right, at any time by action of its Compensation Committee to
terminate, modify or amend, in whole or in part, any or all of the provisions of
the Plan at anytime; provided, however, that (i) during the eighteen (18) month
period following a Change in Control, the Plan (including any attached exhibits)
may not be amended or terminated, if such amendment would be adverse to the
interest of any Participant, without the consent of such Participant and (ii) no
action by the Compensation Committee or the Board of Directors shall be
retroactive nor place substantial additional limitations on the payment of
severance benefits to the Participant. For purposes of Article V, “Change in
Control” shall have the meaning ascribed to such term in the International Coal
Group, Inc. 2005 Equity and Performance Incentive Plan.

ARTICLE VI

MISCELLANEOUS

6.01 Nothing in this Plan shall be construed to give any Participant or other
person any right, title, interest or claim in or to any specific asset, fund,
reserve account or property of any kind whatsoever owned by ICG or its
Affiliates or in which they may have a right, title or interest now or in the
future.

6.02 The Participants shall only have the status of general unsecured creditors
of ICG and Affiliates. This Plan constitutes a mere promise by ICG and
Affiliates to make severance payments in the future. This Plan is intended to be
unfunded for tax purposes and for purpose of Title I of ERISA.

6.03 A Participant’s right to benefits under the Plan is not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment by creditors of the Participant or the
Participant’s beneficiary.

6.04 Nothing contained in the Plan shall be construed as conferring upon a
Participant the right to continue to serve as an employee of ICG or its
Affiliates or to assure Participant of any specific level of compensation from
ICG or its Affiliates.

6.05 In connection with a termination of employment described in Section 3.01,
the Plan Administrator shall furnish to Participant the General Release in Full
of All Claims agreement for such Participant’s review and execution which if
executed and not revoked within the time limits set forth therein shall release
all claims Participant may have against ICG and its related persons. Participant
shall have up to 45 days to consider the impact of the release and to discuss
the release and its impact with his attorney.

6.06 As used herein, the masculine gender shall include the feminine and the
singular shall include the plural as the circumstances require.

6.07 The Plan shall be governed by the laws of West Virginia.

6.08 To the extent applicable, it is intended that the Plan comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended and
the rules and regulations promulgated thereunder (the “Code”). This Plan shall
be administered in a manner consistent with this intent, and any provision that
would cause the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Participant).

 

INTERNATIONAL COAL GROUP, INC. By  

/S/    ROGER L. NICHOLSON

Its  

Senior Vice President and Secretary

 

ATTEST:

/S/    J.C. “MAX” WILKINSON

 

4